Citation Nr: 0020054	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for arteriosclerotic 
heart disease with aortic stenosis and hypertension.

3.  Entitlement to service connection for the residuals of 
cold injuries, to include a fungal infection of the 
fingernails and toenails. 


REPRESENTATION

Appellant represented by:	John Stevens Berry 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1941 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Lincoln, Nebraska, which denied 
entitlement to service connection for peripheral vascular 
disease, arteriosclerotic heart disease with aortic stenosis 
and hypertension, and residuals of cold injuries, to include 
a fungal infection of the fingernails and toenails. 

The Board notes that the RO initially adjudicated the issue 
of service connection for the residuals of cold injuries, to 
include a fungal infection of the fingernails and toenails, 
as an application to reopen a claim.  Although an August 1976 
Board decision that denied entitlement to service connection 
for a fungal infection of the fingernails and toenails is a 
final decision pursuant to 38 U.S.C.A. § 7104 (West 1991), 
that decision, and the claim upon which that decision was 
based, did not adjudicate the specific claim of whether the 
fungal infection of the fingernails or toenails was due to 
cold injuries sustained during service.  Under these 
circumstances, the Board finds that the veteran's current 
claim is an original claim and, therefore, the law and 
regulations pertaining to finality of a previous Board 
decision are not applicable.  In an April 1999 RO 
supplemental statement of the case, the RO "reopened" the 
claim, thereby affording the veteran a de novo adjudication.  
Thus, the RO's failure to initially adjudicate the issue as 
an original claim was harmless error as it was subsequently 
cured by adjudicating the claim on a de novo basis, and there 
is no prejudice to the veteran.   Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Board also observes that in April 1999, the veteran's 
attorney filed a letter on behalf of the veteran that is 
considered a timely NOD with respect to the RO's April 1999 
decision denying entitlement to service connection for a 
cancerous growth to the left of the left eye and flat feet.  
The RO issued an SOC addressing both issues, but there has 
been no subsequent correspondence referring to either claim.  
In the absence of a timely substantive appeal on the issues 
of service connection for a cancerous growth to the left of 
the left eye and flat feet, the Board finds that the veteran 
did not perfect his appeal of these issues.  See 38 C.F.R. 
§§ 20.200, 20.302 (1999); Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link between 
the veteran's current peripheral vascular disease and his 
period of active duty service.

2.  There is no medical evidence of a nexus or link between 
the veteran's current heart diseases or hypertension and his 
period of active duty service.

3.  There is no medical evidence of a nexus between the 
veteran's current fungal infection of the fingernails and 
toenails and any incident of service, to include cold 
injuries, and there is no medical evidence of a current 
diagnosis of residuals of a cold injury.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peripheral vascular disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for arteriosclerotic heart disease with aortic stenosis and 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for the residuals of cold injuries, to include a fungal 
infection of the fingernails and toenails, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946), 
develops a chronic condition, such as cardiovascular disease, 
to include peripheral vascular disease, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims Court (Court) has indicated that a claim may 
be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that an appellant had a chronic condition either in service 
or during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran contends his current peripheral vascular disease 
and cardiovascular disease are the result of service, and 
that his current fungal infection of the fingernails and 
toenails is the result of cold injuries he sustained while 
service in the Aleutian Islands.  

The veteran's service personnel records show that the veteran 
served as a light truck driver during World War II in the 
Aleutian Islands, Rhineland, and Central European battles or 
campaigns.  He was awarded the American Defense Service 
Ribbon, the Asiatic Pacific Ribbon with one Campaign Star, 
and the European Theater Ribbon with two Campaign Stars.

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  Although it appears that the 
veteran served in the vicinity of combat zones, it is unclear 
to the Board whether the veteran was engaged in combat.  
Indeed, the veteran does not claim that he was engaged in 
combat.  In any case, the application of 38 U.S.C.A. 
§ 1154(b) does not obviate the need for the veteran to 
fulfill the remaining two prongs of the well-grounded test 
(e.g., that there is a medical diagnosis of a current 
disability and medical evidence of a nexus or link between 
the diagnosed disability and the injuries sustained in 
service).  See Kessel v. West, 12 Vet. App. 477 (1999).  

The service medical records (SMRs) show that the veteran 
contracted a head rash in August 1941, and had planter 
calluses removed February and June 1942.  The veteran's 
November 1945 separation examination report noted pes planus 
of the feet.  The SMRs show no peripheral vascular or 
cardiovascular disease, nor is there any record that the 
veteran was treated or diagnosed with a fungal infection of 
the fingernails or toenails, or suffered or complained of a 
cold injury while on active duty.

I. Cardiovascular Diseases

The post-service medical records include VA medical records 
for the period October 1986 to May 1998, and private medical 
records dated between October 1997 and November 1997, which 
show that the veteran has been diagnosed with varying 
manifestations of cardiovascular disease to include, but are 
not necessarily limited to, the following: atherosclerotic 
heart disease; transient ischemic attack; cerebral vascular 
disease; hypertension; aortic valve disease with mild aortic 
stenosis and moderated aortic insufficiency; mild mitral and 
tricuspid insufficiency; mild ventricular hypertrophy; mild 
hypokinesis of the inferior wall; and carotid stenosis.  VA 
treatment records dated in March, April, September, and 
October 1995, and January 1996 also included impressions of 
peripheral vascular disease.  However, none of these medical 
records has related the veteran's diagnosed cardiovascular 
ailments or peripheral vascular disease to service.

A review of the evidence of record reveals that the veteran's 
claims of entitlement to service connection for 
cardiovascular disease and peripheral vascular disease are 
not well grounded, as there is no medical evidence to show 
that such diseases are related to his active duty service 
during World War II.  The service medical records show no 
cardiovascular or peripheral vascular disease, and there is 
no post-service medical evidence of either disease until 
decades after service.  The Board notes that the veteran has 
met the second prong of meeting the requirements of a well-
grounded claim, as the medical evidence shows that he 
currently suffers from both various heart and vascular 
diseases, including peripheral vascular disease and 
hypertension.  However, none of the medical records provide a 
nexus or link between these currently diagnosed diseases and 
service.  In the absence of such medical evidence of a nexus, 
his claims must be denied as not well grounded.

The veteran contends in his written statements that his 
cardiovascular disease and peripheral vascular disease are 
related to service.  However, as a matter of law, his 
statements to this do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claims well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  In other words, what is needed 
is medical evidence showing that the veteran's cardiovascular 
disease and peripheral vascular disease are causally linked 
to service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 





II.  Residuals of Cold Injuries, to include Fungal Infection 
of the Nails

A May 1975 private physician's report, prepared by C. R. W., 
M.D. notes a diagnosis of epidermophytosis of the fingernails 
and toenails.  A June 1975 note from the same physician 
states that the veteran "has been seen periodically for 
fungus of the nails periodically since 1949."  VA medical 
records dated in 1981 show the veteran was seen and treated 
for tinea of the fingernails.

A March 1999 VA podiatry examination report recites the 
veteran's complaints of having frozen feet in service, and 
that he has had a fungal infection of the toenails ever 
since.  The diagnoses included onychomycosis of the nails of 
both feet, effecting all toes.

The remaining relevant evidence consists of the following: a 
VA cold injury questionnaire, in which the veteran describes 
his account of sustaining cold injuries to his feet during 
World War II; the lay statements of the veteran, his family 
members, and acquaintances, in which it is contended that the 
veteran's fungal infection of the fingernails and toenails 
was caused by cold injuries sustained during service; and 
some articles describing the generally cold conditions that 
veterans encountered during World War II service in the 
Aleutians.  

Based on a review of the evidence of record, the veteran's 
claim of entitlement to service connection for a fungal 
infection of the fingernails and toenails due to cold 
injuries is not well grounded.  At the outset, the Board 
notes that although the SMRs do not show that the veteran 
suffered from a fungal infection of the fingernails or 
toenails or any injury as a result of exposure to cold, the 
Board accepts as true, for the purpose of determining whether 
the claim is well grounded, that the appellant did sustain 
cold injuries during active duty service.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The second requirement of a well-
grounded claim has also been met, as there is medical 
evidence of a current diagnosis of  fungal infection of the 
fingernails and toenails.  The third and final requirement of 
a well-grounded claim has not been met, however, as there is 
no medical evidence of a nexus between the currently 
diagnosed fungal infection of the fingernails and toenails 
and cold injuries sustained in service. 

Simply stated, none of the medical evidence relates his 
currently diagnosed fungal infection of the fingernails and 
toenails to cold exposure during service, or any other 
incident of service.  Moreover, although medical evidence of 
record does show the fungal infection of the fingernails and 
toenails to be a chronic disease, the single note from a 
private physician, dated in 1975, which states that the 
veteran had been treated for the fungal infection since 1949, 
as well as other sporadic evidence of fungal infection in 
1981 and then in 1995, is not enough to well ground the 
veteran's claim on the basis of continuity of symptomatology 
under Savage.  The record is also devoid of medical evidence 
of a current diagnosis of residuals of a cold injury or 
frostbite.  In the absence of such evidence, the aspect of 
the veteran's claim of service connection for residuals of a 
cold injury (other than a fungal infection of the nails) is 
also not well grounded.  Epps, supra.

In variously dated written lay statements, the veteran, as 
well as a family member and acquaintances, contend that his 
fungal infection of the fingernails and toenails is related 
to service.  However, as a matter of law, these statements do 
not satisfy the medical nexus requirement and cannot, 
therefore, render his claim well grounded.  See Espiritu at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  The Board does not doubt that the veteran 
was exposed to extreme cold in service, but what is needed is 
medical evidence showing that the veteran's fungal infection 
of the fingernails and toenails is related the exposure to 
cold during service, or is otherwise related to service.  By 
this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette, 8 Vet. App. 
69. 

III.  Entitlement to an advisory medical opinion and a 
and a thorough and contemporaneous examination 

The veteran has petitioned for relief requesting entitlement 
to an advisory medical opinion and a thorough and 
contemporaneous examination.  Upon a review of the evidence, 
and after considering the appropriate law and regulations, 
and decisions of the Court, it is the Board's decision that 
this petition for relief must be denied. 

In relevant part, 38 U.S.C.A. §  7109 provides:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  
(Emphasis added.)

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, the Board finds that the veteran has 
received a recent and adequate examination.  Furthermore, in 
the judgment of the Board, the issue is neither complex nor 
controversial so as to warrant additional development.  
Moreover, in the absence of a well-grounded claim there is no 
duty to assist the veteran in further developing his claims.





ORDER

A well-grounded claim not having been submitted, service 
connection for peripheral vascular disease is denied.

A well-grounded claim not having been submitted, service 
connection for arteriosclerotic heart disease with aortic 
stenosis and hypertension is denied.

A well-grounded claim not having been submitted, service 
connection for the residuals of cold injuries, to include a 
fungal infection of the fingernails and toenails, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

